PER CURIAM HEADING








                NO.
12-06-00270-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
                        
WHITTREE PROPERTIES
LTD.,  §          APPEAL
FROM THE 294TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
JOHN R. THOMPSON AND
WIFE,
DONNA K. THOMPSON,    §          VAN
ZANDT COUNTY, TEXAS
APPELLEES


















 
 

MEMORANDUM OPINION
PER CURIAM




            Appellant
Whittree Properties Ltd. attempts to appeal a partial summary judgment signed
by the trial court on May 11, 2006.  
            A partial
summary judgment is interlocutory, but becomes reviewable on appeal after the
trial court renders a final judgment that disposes of the whole case.  See Newco Drilling Co. v. Weyand,
960 S.W.2d 654, 656 (Tex. 1998).  Consequently,
on August 23, 2006, the Clerk of this Court notified Appellant, pursuant to
rule of appellate procedure 37.2, that the information received in this appeal
does not include a final judgment or appealable order and therefore does not
show the jurisdiction of this Court. 
Appellant was further notified that the appeal would be dismissed unless
the information filed was amended on or before September 5, 2006 to show our
jurisdiction.  
            Appellant
responded to our August 23, 2006, stating that it had no objection to dismissal
of the appeal.  Accordingly, we dismiss
the appeal for want of jurisdiction.  See
Tex. R. App. P.  42.3(a).
Opinion delivered September
6, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
(PUBLISH)